Name: Commission Regulation (EEC) No 269/85 of 31 January 1985 amending Regulation (EEC) No 1760/83 on special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and derogating from Regulation (EEC) No 2730/79 with regard to payment of refunds on butter
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  animal product
 Date Published: nan

 1 . 2 . 85 Official Journal of the European Communities No L 28/41 COMMISSION REGULATION (EEC) No 269/85 of 31 January 1985 amending Regulation (EEC) No 1760/83 on special detailed rules for the applica ­ tion of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and derogating from Regulation (EEC) No 2730/79 with regard to payment of refunds on butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 16 (6) thereof, Whereas it is appropriate to extend the period of valid ­ ity of advance-fixing certificates for the export refund for durum wheat ; Whereas the word 'rice' was twice omitted from Commission Regulation (EEC) No 1760/83 ('), as last amended by Regulation (EEC) No 1994/84 (4), even though that product is covered by the Regulation ; whereas, therefore, this omission should be remedied in the text of that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 1760/83 is hereby amended as follows : 1 . The first indent of the first subparagraph of para ­ graph 1 is replaced by the following : '  for products covered by the common organiza ­ tion of the markets in sugar, cereals, rice and eggs, until the end of the fifth month following that of issue, and'. 2 . The first indent of the second subparagraph of paragraph 1 is replaced by the following : '  for products covered by the common organiza ­ tion of the markets in sugar, cereals and rice, eight months following that of issue, and'. 3 . The following point (c) is added to paragraph 2 : '(c) with regard to durum wheat, the certificate shall be valid until the end of the sixth  month following that of issue .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, point (c) of Article 1 shall apply to certifi ­ cates issued from 1 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1985 . For the Commission The President Jacques DELORS (') OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2) OJ No L 107, 19 . 4 . 1984, p. 1 . (') OJ No L 172, 30 . 6 . 1983, p. 20 . (4) OJ No L 186, 13 . 7 . 1984, p. 17.